                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TALMADGE BATES,                                    Case No. 19-cv-05499-JSC
                                                        Petitioner,
                                   8
                                                                                              ORDER OF TRANSFER
                                                 v.
                                   9

                                  10       PEOPLE OF THE STATE OF
                                           CALIFORNIA,
                                  11                    Respondent.
                                  12
Northern District of California




                                               Petitioner, a California prisoner proceeding pro se, filed this petition for a writ of habeas
 United States District Court




                                  13
                                       corpus under 28 U.S.C. § 2254.1 The petition challenges the validity of a criminal judgment from
                                  14
                                       Solano County Superior Court.
                                  15
                                               A petition for a writ of habeas corpus made by a person in custody under the judgment and
                                  16
                                       sentence of a state court of a state which contains two or more federal judicial districts may be
                                  17
                                       filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).
                                  18
                                       Each of such districts shall have concurrent jurisdiction to entertain the petition; however, the
                                  19
                                       district court for the district where the petition is filed may transfer the petition to the other district
                                  20
                                       in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear
                                  21
                                       petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.
                                  22
                                       Ingle, 831 F. Supp. 767, 768 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.
                                  23
                                       1968). As Petitioner challenges the validity of his conviction and sentence, the proper venue for
                                  24
                                       his petition is the district in which he was convicted. Solano County is located within the venue of
                                  25
                                       the Eastern District of California. See 28 U.S.C. § 84.
                                  26
                                  27
                                       1
                                  28    Petitioner has consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                       U.S.C. § 636(c). (Dkt. No. 5.)
                                   1          Accordingly, in the interest of justice, this case is TRANSFERRED to the United States

                                   2   District Court for the Eastern District of California. In light of this transfer, ruling on Petitioner’s

                                   3   application to proceed in forma pauperis is deferred to the Eastern District. The Clerk shall

                                   4   terminate this motion from this Court’s docket (ECF No. 4) and shall transfer this matter

                                   5   forthwith.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 24, 2019

                                   8

                                   9
                                                                                                      JACQUELINE SCOTT CORLEY
                                  10                                                                  United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TALMADGE BATES,
                                   7                                                          Case No. 19-cv-05499-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        PEOPLE OF THE STATE OF
                                  10    CALIFORNIA,
                                  11                   Defendant.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on October 24, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Talmadge Bates ID: BE4708
                                       California State Prison - Solano
                                  20   P.O. Box 4000
                                       Vacaville, CA 95696-4000
                                  21

                                  22

                                  23   Dated: October 24, 2019

                                  24
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          3
